Citation Nr: 1037153	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a compensable rating for left great toe 
bunionectomy residuals.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to January 
1978, receiving an honorable discharge.  He also had a period of 
active service from March 1979 to July 1982 but is barred from 
receiving VA benefits for this period because, as VA concluded in 
an October 2007 RO administrative decision that his discharge was 
under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, that 
continued a previously assigned noncompensable (zero percent) 
rating for left great toe bunionectomy residuals.

In August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is associated with the 
claims folder.  

The issue of whether there was clear and unmistakable 
error (CUE) in an August 1978 rating decision that 
assigned a noncompensable rating for left great toe 
bunionectomy residuals has been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over this issue, and it is referred to 
the AOJ for appropriate action.

The Board notes that the Veteran has continually 
referenced a May 2008 rating decision that found that the 
noncompensable rating established for left great toe 
bunionectomy residuals in the August 1978 rating decision 
was clear and unmistakable error and granted a 10 percent 
evaluation effective January 28, 1978.  However, the Board 
notes that no May 2008 rating decision has ever been 
promulgated or included in the file by the RO but that a 
copy of the unapproved rating decision was submitted by 
the Veteran in May 2009.  The RO also discussed this 
matter in the December 2008 statement of the case, again 
noting that evidence of record did not show a May 2008 
rating decision or any other rating decision finding CUE 
was ever promulgated.  

FINDING OF FACT

Left great toe bunionectomy residuals are manifested by pain, 
stiffness, swelling, and more nearly approximates resection of 
the metatarsal head.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for left 
great toe bunionectomy residuals were met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5280 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran filed his claim for an increased evaluation for his 
service-connected left great toe disability in April 2007.  He 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in November 2007.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim, and provided other pertinent information regarding VCAA.  
In an August 2008 rating decision, the RO continued the 
previously assigned noncompensable rating for the Veteran's 
service-connected left great toe disability.  The Veteran 
appealed the continuation of the noncompensable evaluation.  He 
was again notified of the provisions of the VCAA by the RO in 
correspondence dated in September 2008.

With respect to the Dingess requirements, in November 2007, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and 
personnel records as well as all identified VA treatment records.  
The Veteran submitted written statements discussing his 
contentions.  The Board notes that the Veteran has not identified 
any outstanding information, to include any additional VA 
treatment records, pertaining to the increased rating claim 
adjudicated below.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining records with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c).  He was also 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned in August 2010.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the August 2010 hearing, the 
undersigned discussed the Veteran's claim for benefits and the 
need to show evidence of increased severity of the service-
connected great left toe disability.  Moreover, neither the 
Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) nor has identified any 
prejudice in the conduct of the Board hearing.  By contrast, the 
hearing focused on the elements necessary to substantiate the 
claim - evidence of increased disability.  The Veteran, through 
his testimony, also demonstrated that he had actual knowledge of 
the elements necessary to substantiate his claim for benefits.  
As such, the Board finds that, consistent with Bryant, the 
undersigned Veterans Law Judge complied with the duties set forth 
in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the 
claim based on the current record.

In addition, the Veteran was provided with a VA examination 
relating to his service-connected left great toe disability in 
April 2008.  The Board finds the above VA examination report to 
be thorough and adequate upon which to base a decision with 
regard to the Veteran's increased rating claim.  The VA examiner 
personally interviewed and examined the Veteran, including 
eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.  In addition, there is no 
indication that the VA examiner was not aware of the Veteran's 
past medical history or that he misstated any relevant fact.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl 
v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical 
opinion must describe the disability in sufficient detail so the 
Board can make a fully informed evaluation of the disability).  
Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to this 
claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2009), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following matter is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

In an August 2008 rating decision, the RO continued a previously 
assigned noncompensable rating for the Veteran's service-
connected great left toe bunionectomy residuals under Diagnostic 
Code 5280.  In order to warrant the assignment of a maximum 10 
percent rating, the evidence must show status-post operation with 
resection of the metatarsal head or severe valgus equivalent to 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 
5280 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2009).

The Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned joints, 
due to healed injury, are as entitled to at least the minimum 
compensable rating for the joint.  The joints should be tested 
for pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2009).

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for the 
amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2009).  Amputation of the great toe 
without removal of metatarsal involvement is assigned a 10 
percent evaluation, while a 30 percent evaluation is assigned if 
there is removal of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5171 (2009).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).



Factual Background and Analysis

The Veteran's January 1975 enlistment examination report noted 
asymptomatic 3rd degree bilateral pes planus.  During his first 
period of active service, the Veteran underwent a 1st metatarsal 
proximal opening wedge osteotome excision of the exostosis and 
1st metatarsal phalangeal arthroplasty with uneventful 
postoperative course in December 1976.  In the November 1977 
separation examination report, the examiner noted decreased range 
of motion and bunionectomy scar of the left great toe. 

In an August 1978 rating decision, the RO granted entitlement to 
service connection for residuals of a left great toe bunionectomy 
and assigned a noncompensable rating, effective January 28, 1978. 

In his April 2007 claim, the Veteran sought an increased 
evaluation for his left foot condition, complaining of pain, loss 
of function, and decreased range of motion.  

VA treatment records dated in April 2007 reflected complaints of 
left bunion pain.  Physical examination findings were listed as 
recurrent bunion deformity, moderate to severe pes planovalgus 
flatfoot deformity, absent sensation on the medial aspect of the 
left hallux, pain on range of motion of both interphalangeal 
joint (IPJ) and metatarsal phalangeal joint (MPJ), normal range 
of motion with approximately 65 degrees of dorsiflexion, and 
hammer toe deformity of the second digit.  An April 2007 VA X-ray 
report listed an impression of pes planus and degenerative 
changes at the first tarsometatarsal and distal interphalangeal 
(DIP) joint spaces of the great toe with hallux valgus. 

An April 2008 VA feet examination report showed complaints of 
left foot pain, stiffness, and dysfunction.  He reported flare-
ups once of month and lasting on average a week that include 
increased pain, stiffness, and dysfunction without being bed or 
house bound.  It was noted that he used no assistive devices, 
corrective shoes, or orthotics.  The Veteran indicated that he 
was a Metrobus driver that had not missed work or sought medical 
care for his left foot in the last year.  Physical examination 
findings were listed as normal gait, left foot swelling, and 
tenderness over left first metatarsophalangeal (MTP) joint, bony 
prominence over the left first MTP joint, hallux valgus of the 
left foot and big toe of 20 degrees, no calluses suggestive of 
abnormal weight bearing, pes planus, normal alignment, no need 
for manipulation, hammertoes of 2-5 with a slight callus over the 
dorsal surface of the DIP joint.  Left foot range of motion 
findings with attention to the big toe were listed as extension 
to 20 degrees and flexion to 30 degrees at the MTP joint and 
extension to 0 degrees and flexion to 70 degrees at the IP joint.  
The examiner assessed left big toe bunionectomy with 
osteoarthritis at the first MTP joint.

In April and May 2009 statements, the Veteran asserted that he 
had lots of discomfort and pain in his left great toe as well as 
swelling and inflammation at the base of the toe while walking.  
He further indicated that his left great toe becomes painful 
while wearing shoes and that he has had chronic pain since his 
in-service left foot operation.

During his August 2010 hearing, the Veteran reported left great 
toe pain and limitation of motion.  He indicated that he has an 
inability to stand for long periods of time without the left 
great toe becoming inflamed, swollen, and tender.  It was 
indicated that his disability caused difficulty in his employment 
as a bus driver and then in a later construction job.  

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
assignment of a 10 percent rating, but no higher, under 
Diagnostic Code 5280 for the Veteran's left great toe disability 
is warranted, as evidence of record shows that the Veteran is 
status-post operation with resection of the metatarsal head. 

The Board notes that 38 C.F.R. § 4.71a (2009) does not define the 
term "resection."  It is also unclear whether 38 C.F.R. § 4.71a 
(2009) includes osteotomies (being a partial removal of the bone) 
as a resection for rating purposes.  However, referencing 
Dorland's Illustrated Medical Dictionary, 28th edition, resection 
is defined as the "excision of a portion or all of an organ or 
other structure."  A bunionectomy is defined as the excision of 
an abnormal prominence on the medial aspect of the first 
metatarsal head."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 236 
(28th Ed. 1994).  An "osteotomy" is defined as the "surgical 
cutting of a bone."  Id. at 1203.

Given that the benefit of every reasonable doubt should be 
resolved in favor of the Veteran, the Board concludes that the 
left toe bunionectomy procedure the Veteran underwent during 
service in 1976 more nearly approximated a resection of the 
metatarsal head for rating purposes. Consequently, the criteria 
for the assignment of a 10 percent rating under Diagnostic Code 
5280 have been met for the Veteran's service-connected left great 
toe bunionectomy residuals.

To give the Veteran every consideration in connection with the 
matter on appeal, the Board has considered all potentially 
applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the 
Veteran's left great toe disability.  Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case"), 
and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
diagnostic code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).

As it pertains to the great toe, the Board observes that the only 
other code that pertains to the great toe is Diagnostic Code 
5171, amputation of the great toe.  Under this code, the next 
higher rating of 30 percent is warranted when there is amputation 
of the great toe with removal of the metatarsal head.  There is 
no evidence that the Veteran's left great toe bunionectomy 
residuals are analogous to this level of amputation.

Finally, the Board finds that the Veteran's service-connected 
left great toe bunionectomy does not warrant referral for extra-
schedular consideration.  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an extra-
schedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a 
three-step analysis for determining whether an extra-schedular 
rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a comparison between the level of severity 
and symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization). If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating. Id.

There is no evidence that warrants referral of the Veteran's 
claim for extraschedular consideration.  The Veteran's symptoms 
are appropriately reflected in the diagnostic criteria.  In this 
regard, diagnostic code 5280 provides for no more than a 10 
percent rating for severe impairment of hallux valgus which is 
equivalent to amputation of the great toe.  Therefore, even if 
the Veteran's residuals were considered as severe, no more than a 
10 percent rating is warranted for hallux valgus of the left 
great toe.

For all the foregoing reasons, entitlement to a 10 percent 
rating, but no higher, for the service-connected left great toe 
bunionectomy residuals, is assigned.  The Board has considered 
additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 
505 (2007), but concludes that they are not warranted.  


ORDER

Entitlement to an evaluation of 10 percent for left great toe 
bunionectomy residuals is granted subject to the regulations 
governing the payment of monetary awards.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


